EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin O. Ehresmann (Reg # 73,867) on 03/08/21.
The application has been amended as follows: 
In claim 38, last line, please insert the phrase ----, wherein the effective amount of the composition comprises 2.7g of the galactooligosaccharides in 5.5g of the composition---- between the word “home” and the period “.” 










REASONS FOR ALLOWANCE
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and arguments have overcome the rejections of the office action mailed 10/14/20.  Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 20, 37 and 38 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggests a method of reducing the incidence of traveller's diarrhoea in a human, comprising orally administering daily to said human an effective amount of a composition comprising a mixture of galactooligosaccharides wherein the mixture of galactooligosaccharides comprises disaccharides Gal (β 1-3)-Glc; Gal (β 1-3)-Gal; Gal (β 1-6)-Gal; Gal (α 1-6)-Gal; trisaccharides Gal (β 1-6)-Gal (β 1-4)-Glc; Gal (β 1-3)-Gal (β 1-4)-Glc; tetrasaccharide Gal (β 1-6)-Gal (β 1-6)-Gal (β 1-4)-Glc and pentasaccharide Gal (β 1 -6)-Gal (β 1 -6)-Gal (β 1 -6)-Gal (β 1 -4) Glc for a period of seven days prior to departure and each day during travel away from home, wherein the effective amount of the composition comprises 2.7g of the galactooligosaccharides in 5.5g of the composition and wherein the composition is administered as a single daily dose. For example, the closet prior art (Wynne et al.) do not disclose or suggest treating the specific diarrhea, traveller’s diarrhea, per se. 
Also, the prior art, discloses the administration of two separate daily doses (although for the treatment of inflammatory bowel disease and irritable bowel syndrome rather than traveller’s diarrhea), but does not disclose single daily dose administration, let alone 
Furthermore, as shown by the results provided in the present application, taking the claimed mixture of GOS seven days prior to departure and each day during travel away from home resulted in fewer diarrhoeal episodes, shortened diarrhoeal episodes and reduced abdominal pain. Also, there is no motivation for a person of ordinary skill in the art at the time when the present invention was made to administer a prebiotic GOS composition as a treatment for traveller’s diarrhoea 7 days before departure in the expectation of the positive results shown in the present application. Furthermore, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623